Powell,'J.
1. The evidence authorized the verdict.-
2. “In every tort there may be aggravating circumstances, either in the aet or the intention, and in that event the jury may give additional damages, either to deter the wrong-doer from repeating the trespass, or as compensation for the wounded feelings of the plaintiff.” Civil Code of 1895, § 3906. The unlawful breaking of one’s house, the scattering of household goods, and the leaving of the doors unlocked, constitute such a tort as carries aggravation “in the aet,” and, therefore, authorize the assessment of damages additional to the actual property loss, irrespective of the intent with which the tort is committed. Judgment affirmed.